Citation Nr: 1827879	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndrome.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1994 ,and from February 2008 to July 2008.  Additionally, the Veteran served on active duty for training (ACDUTRA) in June 1999, October 1999, September 2000, and from December 2005 to February 2006, and unspecified periods of inactive duty for training (INACDUTRA) with additional periods of Reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied service connection for left hip disability, right shoulder disability, and sleep apnea.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the hearing transcript is of record.  Additionally, at the time of the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  During this period, the Veteran submitted additional treatment records.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for obstructive sleep apnea is set forth below.  The claims for service connection for left hip and right shoulder disabilities are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that during the February 2017 Board hearing, the Veteran raised the issue of entitlement service connection for a right hip disability.  However, this matter has not been adjudicated by the AOJ.  Therefore, it is not properly before the Board, and thus, referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9 (b) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's service treatment records during his first period of active duty service document his complaints of snoring and problems sleeping, and although its unclear whether the Veteran was diagnosed with sleep apnea during active service; a VA medical opinion indicates that it is as likely as not that the Veteran's sleep apnea syndrome  had its onset during his first period of active duty service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea syndrome are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claim for service connection for sleep apnea syndrome, the Board finds that all notification and development actions needed to fairly adjudicate that matter has been accomplished.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The determination as to whether elements are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).; Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran contends that his sleep apnea had its onset during his first period of active duty service and that it has continued since.  See, e.g., Veteran's claim dated in July 2010. 

The Veteran's service treatment records (STRs) from his first period of active duty reflect a March 1994 consult for chronic snoring and possible sleep apnea; he was referred to a sleep disorder clinic.  In his April 1994 separation examination report, report of medical history, he reported frequent trouble sleeping and noted that he was currently waiting for an examination and possible treatment for sleep apnea.  The examining physician noted that the Veteran has had frequent trouble sleeping since 1988 to present; however, he has had no treatment.  

In the Veteran's Reserve STRs, a May 1997 report of medical history reflects his notation of frequent trouble sleeping and that he underwent a "sleep clinic (apnea)" in June 1994.  The examining physician noted that the Veteran was previously evaluated for sleep apnea; however, the results are not known.  In December 2004, the examining physician notes that the Veteran has had a long history of snoring.  At that time, the Veteran reported that during his first period of active duty, he underwent a sleep study; however, he said that the sleep study results were lost.  The physician assessed sleep apnea.  In an August 2006 post-deployment health assessment, the Veteran reported that during and after his deployment in Iraq he felt tried after sleeping.

In the Veteran's STRs from his second period of active duty, in a May 2008 post-deployment health assessment, he reported that he had problems sleeping or feeling tried after sleeping.  

Post-service VA treatment records reflect that in February 2009 and June 2009, the Veteran underwent sleep study and was diagnosed with sleep apnea syndrome.  Notably, in the June 2009 VA treatment record, the VA physician noted that, in June 1994, the Veteran underwent a sleep study; however, no treatment was prescribed at that time. 

In October 2010, the Veteran was afforded a VA respiratory examination.  He then reported that he has had severe snoring since his first period of active during.  The examining physician noted that the Veteran has continued to experience symptoms such as extreme fatigue and somnolence throughout his active duty and Reserve service.  The examiner noted that in June 2009 the Veteran underwent a sleep study, which confirmed sleep apnea.  The VA examiner reviewed the claims file, interviewed the Veteran, and opined that "[t]here is support in the records, as described in 1994, for an adequate suggestion of sleep apnea, in my opinion, that it is at least as likely as not that the [V]eteran's obstructive sleep apnea was present during service in 1993 to 1994.  The examiner referenced the Veteran's STRs that noted his snoring and that he was referred to sleep clinic for sleep apnea.  The examiner noted that the Veteran reported during the examination that he was referred to a sleep clinic; however, he was told that" returning troops had priority and that his case was low priority.  Nevertheless, he states that a sleep study eventually was done prior to his final discharge but never got into his records."  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for sleep apnea syndrome, is warranted.

First, as to the question of a current disability, the evidence of record shows a current diagnosis of sleep apnea syndrome.  See VA treatment record dated June 2009.  

Second, as for the matter of an in-service injury or event, during the Veteran's first period of active duty, STRs noted chronic snoring, problems sleeping, and he was referred for a sleep study.  Therefore, the Board finds that the in-service incurrence element to service connection has been met.

This case turns on third element of service connection, whether the sleep apnea syndrome had its onset during, or is otherwise medically related to, the Veteran's military service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").

To this end, the only opinion of record addressing the etiology of the Veteran's sleep apnea syndrome is that reflected in an October 2010 examination report.  The October 2010 examiner opined that the Veteran's sleep apnea had its onset during his first period of active duty.  The Board finds that the October 2010 opinion is afforded probative value, as the examiner provided a rationale for the opinion based on an accurate depiction of the evidence record.  Significantly, moreover, there is no contrary, negative opinion of record.  

In summary, the evidence reflects that during the Veteran's first period of active duty service, he experienced symptoms of sleep apnea, such as snoring and problems sleeping, and was referred for evaluation at a sleep clinic.  Thereafter, the Veteran's statements and multiple medical treatment records reflect that he underwent a sleep study, in June 1994, prior to his separation from his first period of active duty.  However, the results of the sleep study are unknown.  Following the Veteran's first period of active duty, the Veteran continued to experience symptoms of sleep apnea, such as snoring and problems sleeping.  Importantly, in October 2010, a VA examiner indicated that the Veteran's sleep apnea as likely as had its onset during his first period of active duty service.   While the opinion is not definitive

Therefore, the Board finds that the totality of the evidence-to particularly include in-service notations of sleep difficulties and the probative medical opinion -indicates, at a minimum, that the Veteran's sleep apnea had its onset during his first period of active duty service and has continued since.  Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, service connection for sleep apnea syndrome is warranted.


ORDER

Service connection for sleep apnea syndrome is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

At the outset, the Board notes that with respect to the INACDUTRA and Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.§ 101 (22), (24) (2012); 38 C.F.R. § 3.6 (2017).

VA is required  to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

As for the left hip disability, the Veteran asserts that he began to experience left hip pain in 2007.  See, e.g., February 2017 Board Hearing Transcript.  He, generally, has two contentions how is left hip disability is related to his active duty military service.  First, he asserts prior to 2007, his military duties over time caused his left hip disability and that he did not experience pain until 2007 and has continued to experience pain since.  Id.  Second, he claims that his left hip disability was aggravated by second period of active duty military service from February 2008 to July 2008. 

The Board notes that the Veteran did not receive any medals indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015) (listing Decorations that are evidence of combat participation).  However, the absence of such is not dispositive of whether the Veteran engaged in combat.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the evidence reflects that the Veteran received combat pay in June 1999, October 1999, and September 2000 and from December 2005 to February 2006 and from March 2008 to June 2008.  See "VIS-Military History- VADIR" dated in October 2014. 

Post-service treatment record reflects that as early as May 2009, the Veteran sought treatment for left hip pain, was diagnosed with necrosis of the left femoral head, and underwent left hip replacement surgery.  See, e.g., VA treatment records dated in May 2009 and June 2010; private treatment report dated in September 2009; and x-ray report dated in February 2010.

In a November 2010 orthopedic clinic note, an orthopedic surgeon stated that the Veteran's following the Veteran's left hip surgery he continues to experience pain and that "he has had a AVN for a number of [years] and was responsible for the symptoms he describes even while on duty in Afghanistan."

With respect to the right shoulder, the Veteran claims that his right shoulder disability is due to his active military service.  Specifically, he asserts that during his active military service, his military duties included carrying several parachutes at a time.  He also indicates that he has had right shoulder pain since his first period of active duty service, occurring in 1987, and that he has experienced pain since.  See Board hearing transcript dated February 2017.

In an April 1994 separation examination report, report of medical history, the examining physician noted that the Veteran reports right shoulder pain since 1987; however, he has had no treatment.

In a May 2008 post-deployment health assessment, he indicated that he was stationed in Afghanistan and that his combat specialty was life support.  He also indicated that he had swollen, stiff or painful joints and that he had a pulled shoulder.  In an August 2008 report of medical assessment, the Veteran reported that he pulled a muscle in shoulder.  

The Board notes that the records cited to above dated in May and August 2008 do not specify whether the Veteran pulled a muscle in his right or left shoulder.  

Although, the Veteran continues to report current pain in his right shoulder, the medical evidence does not show whether he has been currently diagnosed with a right shoulder disability.  

To this end, the Veteran has not been afforded VA examinations to determine the nature or etiology of his claimed disabilities.  However, in light of the above, to include the reports of continuity of symptomatology since service, the Board finds that VA's duty to obtain examinations to address the nature and etiology of the Veteran's claimed disabilities is triggered.  See McLendon, supra.

Hence, the AOJ should arrange for the Veteran to undergo VA examinations of the right shoulder and left hip, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran.

The AOJ should give the Veteran an opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C.§ 5103 (b)(3) (2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA  examination, of his right shoulder and left hip, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the left hip and right shoulder, for each, the examiner should identify any disability(ies) currently present, or present  at any point pertinent to the July 2010 claim (even if now asymptomatic or resolved): 

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its  onset during his active duty military service or any period of ACDUTRA, or is otherwise the result of disease or injury during one or more verified period(s) of active duty military service or period of ACDUTRA. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.   If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (7).



Department of Veterans Affairs


